DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
Acknowledgement is made of Amendment filed February 2, 2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10, 12, and 14-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyntikov et al. (US Patent Application No.: US 2003/0193264 A1) in view of Satodate et al. (US Patent Application No.: US 2005/0207026 A1).
For claim 1, Pyntikov et al. disclose the claimed invention comprising: an electric motor (reference numeral 10, figures 1, 2) comprising: at least one stator (reference numeral 30, figures 1, 2); and at least one module (see paragraph [0008]), the at least one module comprising at least one electromagnetic coil and at least one switch (see paragraph [0012]), the at least one module being attached to the at least one stator (see 
Having detecting means for locating a particular component of the machine is a known skill in the art as exhibited by Satodate et al. (see paragraph [0101]).  
It would have been obvious to include detecting means as disclosed by Satodate et al. so that the machine is configured to detect a location of the at least one module in reference to one or more of the other modules for Pyntikov et al. for predictably providing desirable operating configurations for functioning the device.  
For claim 2, Pyntikov et al disclose at least one rotor (reference numeral 20) with a plurality of magnets (reference numeral 22) attached to the at least one rotor (see paragraph [0026], and figures 1, 2), wherein the at least one module (reference numeral 47) is in spaced relation (see figures 7A, 2, 6) to the plurality of the magnets and the at least one rotor being in a rotational relationship with the at least one stator (see paragraph [0026], and figures 1, 2), i.e. comprising one of the following: at least one 
For claim 4, Pyntikov et al. disclose a sequence using signals from the position sensor for controlling the system (see paragraph [0030]), which constitutes the at least one operating parameter during operation being selected from one or more of the following: maximum angular velocity, average angular velocity, minimum angular velocity, maximum power output, average power output, minimum power output, maximum input voltage, average input voltage, minimum input voltage, maximum generation voltage, average generation voltage, minimum generation voltage, shape and frequency of generated voltage, peak input current, average input current, minimum input current, maximum generation current, average generation current, minimum generation current, maximum torque, average torque, minimum torque, torque smoothness, activation sequence, rate of acceleration, order of accuracy of hold angle, minimising the variation of angular velocity, rate of deceleration during breaking, diameter of the shaft, maximum radius of the electrical machine, maximum length of the electrical machine, maximum depth of the electrical machine, maximum height of the 
For claim 5, Pyntikov et al. disclose a sequence using signals from the position sensor for controlling the system (see paragraph [0030]), which constitutes the at least one performance parameter during operation being selected from one or more of the following: maximum angular velocity, maximum power output, deviation from output voltage during generation, maintaining a required generation voltage, torque smoothness, rate of acceleration, accuracy of hold angle, minimising the variation of angular velocity, matching requested rate of deceleration during breaking, minimising resistive power loss, overall efficiency, power factor correction, mechanical harmonic cancellation, electrical harmonic cancellation, accuracy of reproduced output voltage wave, and accuracy of generated frequency.  
For claim 7, Pyntikov et al. disclose a sensor (reference numeral 62, paragraph [0030]) for detecting position of the rotor and sends its signals to the control system (see paragraph [0030]), i.e. at least one sensor to detect absolute or relative position of the at least one rotor; and at least one control system which, in response to inputs from the one or more of the following: the at least one sensor, at least one power command, at least one mode command comprising one or more of the following: at least one drive, generate, braking and hold command, and at least one rotational direction command.  
For claim 8, Pyntikov et al. disclose drive circuitry and switches for controlling current to the windings (see paragraphs [0012-0013]), i.e. the at least one control system is configured to be in a drive configuration or has the at least one drive mode 
For claim 9, Pyntikov et al. disclose batteries being recharged during motor operation (see paragraph [0015]), i.e. generating power which constitutes the electrical machine being configured to be in a generation configuration or has at least one mode command to generate power, the at least one control system activates at least one switch which connects one or more coils to the external power rails.  
For claim 10, Pyntikov et al. disclose the battery capable of being recharged either internally or from an external source when removed from the stator (see paragraph [0015]), i.e. the braking regenerating power for the battery constituting the electrical machine being configured to be in a braking configuration or has the at least one mode command to brake, the at least one control system activates at least one switch which connects one or more of the magnetic coils terminals together to oppose motion.  
For claim 12, Pyntikov et al. disclose the control system coordinating operation units from one or more position sensors for providing signals for the stator modules (see paragraph [0013]), i.e. the at least one control system in operation is determining one or more appropriately efficient modes of operation in relation to the at least one operating parameters, the at least one performance parameter or combinations thereof on a substantially continuous basis during operating periods.  
For claim 14, Pyntikov et al. disclose the module capable of being recalibrated (see paragraph [0008]), i.e. one or more of the at least one operating parameter, the at 
For claim 15, Pyntikov et al. disclose the controller and drive elements providing energy control for the windings which can limit particular windings from receiving current (see paragraphs [0013-0014]), i.e. the at least one control system provides individual control over at least 30%, 40%, 50%, 60%, 70% 80%, 90%, 95% or 100% of the plurality of coils.  
For claims 16, 17, and 18, Pyntikov et al. disclose the control system controlling the stator windings by timing the current pulses to the windings based on signals received from the sensors (see paragraph [0030]), i.e. the module coil activation sequence is computed during machine operation the order of modules activating being sequentially based on their geometric position in the module array; the module coil activation sequence is computed during machine operation, the order of modules activating being based upon sensor feedback; and the module coil activation sequence is computed during machine operation and the order of the at least one modules activating being determined by at least in part one or more sequence patterns.  
For claim 19, Pyntikov et al. disclose all the coils being individually controlled as each module can be independently controlled (see paragraph [0008]) which can therefore control the number of coils being powered, i.e. the total number of the at least one electromagnetic coils powered in the active sequence may vary during operation from the total number of coils, to none.  

For claim 21, Pyntikov et al. disclose each module being capable of being removed and replaced during operation without disturbing the other units (see paragraph [0009]), i.e. one or more modules may be individually removed, added, or replaced during operation of the machine, without substantially affecting the operational state of the machine.  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyntikov et al. in view of Satodate et al. as applied to claim 2 above, and further in view of Beyersdorf (US Patent No.: 4207487).
For claim 6, Pyntikov et al. in view of Satodate et al. disclose the claimed invention except for the power to weight ratio of the electrical machine being at between 5 to 1000, 5 to 10, 10 to 100, 10 to 500, 10 to 50, 20 to 1000, 20 to 50, 50 to 100, 50 to 500, 100 to 500, or 500 to 1000 grams per kilowatts.  Having a particular power to weight ratio within this range is a known skill as Beyersdorf discloses a machine with 2000/280 kW per kg (see column 3, lines 32-35), which converts to 7.1428 kW per kg = 0.0071428 kW per g = 140 grams per kilowatts.  It would have been obvious to include this power to weight ratio as disclosed by Beyersdorf for the machine of Pyntikov et al. in view of Satodate et al. for predictably providing desirable operating configurations for functioning the device.  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyntikov et al. in view of Satodate et al. as applied to claim 7 above, and further in view of Boughtwood (Foreign Patent Document No.: GB 2456351 A).
For claim 11, Pyntikov et al. in view of Satodate et al. disclose the claimed invention except for the electrical machine being configured to be in a holding configuration or has the at least one mode command to hold, the at least one control system activates at least one switch energises one or more of the magnetic coils to attract and repel magnets for the purpose of stopping motion.  Boughtwood discloses an electrical machine configured for a holding configuration (see page 20, lines 9-23) using the switching strategy for removing rotation.  It would have been obvious to include the holding configuration as disclosed by Boughtwood for the machine of Pyntikov et al. in view of Satodate et al. for the predictable result of providing proper functioning of the device to prevent movement.  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyntikov et al. in view of Satodate et al. as applied to claim 2 above, and further in view of Dooley (US Patent No.: 3940641).
For claim 13, Pyntikov et al. in view of Satodate et al. disclose the claimed invention except for the electrical machine having a power density of between 100 to 20,000, 100 to 200, 100 to 500, 250 to 500, 500 to 1000, 500 to 2000, 1000 to 10,000, 1000 to 5000, 2000 to 5000, 5000 to 10,000, 5000 to 15,000, or 10,000 to 20,000 kw/meter cubed.  Having a particular density within this range is a known skill in the art as exhibited by Dooley which discloses a system with 20 megawatts per cubic meter .  

Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive. In response to Satodate not relating to an electrical motor as the sensor 109 is not located in the stepping motor and the optical part is also not located within the motor as alleged by applicant, the applicant's invention as defined in claim 1 still does not provide structural limitations regarding how "the electrical machine is configured to detect a location of the at least one module" (i.e. what is being used to detect the location of the module and where the supposed detecting means is positioned in relation to the rest of the components of the electrical machine or electric motor), therefore a person of ordinary skill can still apply the detecting means of Satodate et al. to the modules of Pyntikov et al. regardless of how the detecting means of Satodate et al. is positioned in relation to the stepping motor.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834